MacLEAN, J. (dissenting).
The plaintiff, according to his complaint, “made and entered into a contract with the defendant, whereby the plaintiff agreed to furnish material for laying concrete floor, asphalt, and ironclad pavement, also expanded metal for floor, weighing 85 pounds to the hundred square feet, at Engine Co. No. 9 house, located at 55 East Broadway, Manhattan, New York City, in accordance with the plans and specifications made by the superintendent of buildings of the fire department,” and “duly completed the same in accordance with said plans and specifications, and furnished the materials and performed the labor therein called for.” In his action to recover balance due, the defendant counterclaims, among other things, for $57.46, for the failure and refusal of the plaintiff “to put in wood centering in the floor construction as required by the plans .and specifications of the superintendent of buildings of the fire department,” and that the defendant, in consequence of such failure, was obliged to and did put in the same himself. This the trial justice disregarded, notwithstanding the admission of the plaintiff at the trial that he (the plaintiff) did not lay the wood centering, and that^'it is called for in the specifications.”- Pleading his claim upon a contract according to specific plans and specifications and performance thereunder, the plaintiff may not prove an earlier understanding with reference to his obligations which have been reduced to writing and by himself admitted to be in the specifications with reference to which he contracted. The judgment in his favor, in 'disregard of the claim of the defendant pleaded and proved, was therefore improper, and so should be modified by deducting therefrom the sum of $57.46, and, as thus modified, affirmed, without costs to either party upon this" appeal.